Citation Nr: 1435826	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  10-23 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1967 to June 1967.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, denied service connection for bilateral hearing loss. 

The issue on appeal was previously remanded by the Board in January 2014 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA examination for the Veteran's hearing loss disorder.  This was accomplished, and the claim was readjudicated in a March 2014 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of sensorineural bilateral hearing loss.

2.  The Veteran was exposed to loud noises (acoustic trauma) during service.

3.  Symptoms of bilateral hearing loss were not chronic in service and have not been continuous since service separation.

4.  Bilateral hearing loss did not manifest in service or to a compensable degree within one year of service separation.

5.  Bilateral hearing loss is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in October 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA audiological examinations in connection with his service connection claims for bilateral hearing loss in December 2009 and March 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons discussed in detail below, the Board finds the December 2009 VA medical opinion to be of little probative value as the reasoning provided by the examiner contradicted the Veteran's lay statements.  Further, the December 2009 VA examiner based her negative nexus opinion on the lack of evidence indicating a hearing loss disability during service.  The Board further finds that the March 2014 VA medical opinion is adequate.  The March 2014 VA nexus opinion provided considers all the pertinent evidence of record, the Veteran's reported in-service and post-service noise exposure, and provides a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of sensorineural bilateral hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss

The Veteran contends that his current bilateral hearing loss is due to noise exposure during service.  Specifically, the Veteran has stated that his hearing loss is due to noise exposure from rifles and hand grenades.  The Veteran denied occupational noise exposure and stated that he hunted without hearing protection "a long time ago."

A hearing loss disorder for VA compensation purposes is established when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC (controlled speech discrimination) test are less than 94 percent.  38 C.F.R. § 3.385.  See also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

After a review of all the evidence, the Board first finds that the Veteran has currently diagnosed sensorineural bilateral hearing loss for VA purposes during the appeal period.  See 38 C.F.R. § 3.385.  In the March 2014 VA audiological examination, the Veteran's puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 30, 50, 45, 45, and 85 respectively.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 35, 35, 30, 45, and 65 respectively.  Speech discrimination was 60 percent in the right ear and 64 percent in the left ear.  See 38 C.F.R. § 3.385.  

On the question of in-service injury or disease, the Board finds that the Veteran was exposed to loud noises in service.  The Veteran is both competent and credible to report that he was exposed to loud noise (rifles and hand grenades) in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  See also January 2010 rating decision (service connection for tinnitus was granted by the RO based, in part, on in-service noise exposure to rifle fire and hand grenades).  For these reasons, the Board finds the Veteran was exposed to loud noise during service.

Next, the Board finds that symptoms of bilateral hearing loss were not chronic in service.  Service treatment records do not show complaints, diagnosis, or treatment for hearing loss.  The Board notes that prior to November 1, 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standard Institute (ANSI).  To compare the threshold hearing levels to later examinations, the ASA units must be converted to the International Standard Organization (ISO) units.  In order to convert ASA calibration to ISO calibration one adds the following decibels at each frequency: 15 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 10 decibels at 3000 Hertz, and 5 decibels at 4000Hertz.

The Veteran's September 1966 enlistment examination used ASA units.  Having converted the September 1966 audiometric examination from ASA units to ISO units, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in both ears were 15, 10, 10, 10, and 10, respectively.

At the service separation examination in September 1967, puretone thresholds (converted to the ISO units) at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 20, 15, 10, n/a, and 5 respectively.  In the left ear, puretone thresholds (converted to the ISO units) at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 15, 5, 5, n/a, and 0 respectively.  These results reflect normal hearing at service entrance and at service separation.  See Hensley, 5 Vet. App. at 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  For these reasons, the Board finds that symptoms of hearing loss were not chronic in service.

Next, the Board finds that the weight of the probative evidence demonstrates that hearing loss did not manifest to a compensable degree within one year of service separation.  The evidence demonstrates no symptoms relating to hearing loss during the one year period after service, and no diagnosis or findings of hearing loss during the one year post-service presumptive period.  See 38 C.F.R. §§ 3.307, 3.309.  The evidence shows the first assessment of hearing loss was in 2009, over 40 years after service separation.  For these reasons, the Board finds that hearing loss did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for hearing loss are not applicable in this case.  
38 C.F.R. §§ 3.307, 3.309.

The Board next finds that the weight of the evidence demonstrates that symptoms associated with hearing loss have not been continuous since service separation to warrant presumptive service connection on the basis of continuous post-service symptoms under 38 C.F.R. § 3.303(b).  Post-service VA treatment records are absent for complaints, diagnosis, or treatment for hearing loss.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (stating the Board may weigh the absence of contemporaneous medical evidence in service as a factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence of onset of psychiatric symptoms in service lacks credibility merely because it is unaccompanied by contemporaneous service treatment/medical record evidence). Aside from statements made pursuant to his current claim for VA compensation, the Veteran has not reported to medical professionals that his hearing loss disability is due to service or that he experienced symptoms associated with hearing loss since service.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991) (interest may affect the credibility of testimony).  The Veteran also filed his claim for service connection for bilateral hearing loss in 2009, over 40 years after service separation.  The Veteran has also not stated that his hearing loss symptoms have been continuous since service separation.  See e.g., September 2009, March 2010 and June 2010 statements.  For these reasons, the Board finds that symptoms associated with hearing loss have not been continuous since service separation.

The Board further finds that the weight of the competent and probative evidence demonstrates that the currently diagnosed hearing loss is not etiologically related to service.  The Veteran was afforded a VA audiometric examination in December 2009 to address the nature and etiology of his bilateral hearing loss disorder.  The VA examiner conducted audiological testing and reviewed the claims file.  The Board finds the December 2009 VA medical opinion to be of no probative value for two reasons.  First, the December 2009 VA examiner based her medical opinion - that currently diagnosed hearing loss was not related to service - on the fact that "civilian noise exposure and presbycusis may be contributing factors" to the Veteran's hearing loss.  The Board finds that this reasoning contradicts the Veteran's lay statements of record.  For example, in the March 2010 and June 2010 statements, the Veteran stated that he was not exposed to acoustic trauma after service separation.  Specifically, the Veteran reported that he worked on a ranch as a horse trainer for the past 15 years and was only exposure to loud noises during service.  The Veteran also denied recreational noise exposure after service separation at the December 2009 VA examination.  Medical opinions based on inaccurate material facts are of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

Further, the December 2009 VA examiner also based her negative nexus opinion on the lack of evidence indicating a hearing loss disability during service.  The VA examiner specifically noted that the Veteran's service separation audiometric test results in June 1967 indicated normal hearing.  As noted in Hensley, 5 Vet. App. 157, however, the lack of a demonstrated hearing loss disability in service "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."   A VA examiner must base an opinion on not only what was evident during service, but also on what has happened since service.

Pursuant to the Board's January 2014 remand, the Veteran was afforded a second VA examination in March 2014.  The VA examiner reviewed the claims file and diagnosed the Veteran with sensorineural bilateral hearing loss.  The examiner then opined that the Veteran's bilateral hearing loss was less likely than not related to service.  In support of this opinion, the examiner noted that the Veteran's enlistment and separation exams showed normal hearing with no significant shift in hearing between the two tests for either ear.  According to medical literature, one can expect a threshold change to vary from test to test for as much as 10 decibels.  Therefore, for a threshold shift to be considered a significant change it must change more than 10 decibels.  The March 2014 VA medical opinion, which the Board finds to be highly probative, weighs against a finding of a relationship between currently diagnosed hearing loss and service.  

The Board has also considered the Veteran's statements asserting a nexus between the currently-diagnosed hearing loss and service.  While the Veteran is competent to report symptoms as they come to him through his senses, hearing loss, which has numerous possible etiologies, is not the type of disorder that a lay person can provide competent evidence on questions of etiology.  See Layno, 6 Vet. App. at 465 (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person); see also Rucker at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (stating a veteran is not competent to diagnose rheumatic fever).  Here, the Board finds that the Veteran does not have the education, training, or experience to provide a competent opinion as to the etiology of his hearing loss disorder.  Instead, the Board finds the March 2014 VA medical opinion, which was based on a review of accurate facts in the claims file, history by the Veteran, laboratory and clinical findings, and medical literature to be the most probative evidence of record.

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and the claim must be denied.  38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


